Citation Nr: 0015036	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-03 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Entitlement to a temporary total rating, in accordance 
with 38 C.F.R. § 4.29 (1998), based on hospitalization from 
March 20 to May 19, 1997.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1971 to August 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


REMAND

In January 1999, the Board informed the veteran via 
correspondence that a review of his appeal revealed a need to 
clarify the veteran's wishes regarding a personal hearing.  
The veteran responded promptly that same month indicating 
that he wished to attend a hearing before a member of the 
Board at the Cleveland Regional Office.  

In March 1999, the Board remanded this case, directing the RO 
to schedule the veteran, at the earliest possible date, for a 
personal hearing at the RO before a Member of the Board 
(i.e., Travel Board hearing).  Thereafter, the RO mailed to 
the veteran a letter informing him of the option of utilizing 
a Video Conference, instead of a Travel Board hearing, and 
directed the veteran to again express his preferences 
concerning a scheduled hearing by completing an enclosed form 
that offered a number of options, including a Travel Board 
hearing and a Video Conference.  The veteran returned the 
enclosed form shortly, thereafter, and indicated therein that 
he continued to desire a Travel Board hearing.  

In November 1999, the RO sent to the veteran a letter 
informing him that he had been scheduled for a Video 
Conference hearing.  That letter also indicated that although 
the veteran was not obligated to accept a Video Conference 
hearing, he could do so by completing and returning an 
attached form and that, if he did not return the form, the 
Video Conference hearing would be canceled, in which case the 
veteran would be kept on the schedule for a future Travel 
Board hearing.  The claims file does not reveal that the 
veteran responded with any indication that he wished to 
attend the scheduled Video Conference hearing or that the 
veteran otherwise elected to forgo the Travel Board hearing 
that he previously requested.  It therefore appears that case 
is not properly before the Board at this time as the veteran 
is still waiting for the Travel Board hearing. 

Therefore, this case is REMANDED for the following action:

The RO should place the veteran on the 
list of those awaiting a Travel Board 
hearing.  The veteran and his 
representative should be notified of the 
date, time and location of the hearing 
and evidence of such notification should 
be made a part of the claims file. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



